 
 
IIB 
112th CONGRESS 1st Session 
H. R. 292 
IN THE SENATE OF THE UNITED STATES 

January 25 (legislative day, January 5), 2011
Received; read twice and referred to the Committee on Rules and Administration 

AN ACT 
To amend title 44, United States Code, to eliminate the mandatory printing of bills and resolutions for the use of offices of Members of Congress. 
 
 
1.Elimination of mandatory printing of bills and resolutions for use of offices of Members of Congress 
(a)Elimination of mandatory printing 
(1)In generalChapter 7 of title 44, United States Code, is amended by inserting after section 706 the following new section: 
 
706A.Prohibiting printing of bills and resolutions for use of offices of Members of Congress 
(a)No Printing PermittedThe Public Printer shall make bills and resolutions available for the use of offices of Members of Congress only in an electronic format which is accessible through the Internet. 
(b)Member of Congress definedIn this section, a Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress. . 
(2)Conforming amendmentSection 706 of such title is amended— 
(A)by striking There shall be printed each place it appears and inserting Subject to section 706A, there shall be printed; and  
(B)by striking Of concurrent and simple resolutions and inserting Subject to section 706A, of concurrent and simple resolutions. 
(3)Clerical amendmentThe table of sections of chapter 7 of such title is amended by inserting after the item relating to section 706 the following new item: 
 
 
706A. Prohibiting printing of bills and resolutions for use of offices of Members of Congress.. 
(b)Effective DateThe amendments made by this Act shall take effect upon the expiration of the 3-month period which begins on the date of the enactment of this Act.  
 Passed the House of Representatives January 18, 2011. Karen L. Haas,Clerk. 
